Title: To James Madison from Smith Thompson and Others, 4 August 1802
From: Thompson, Smith
To: Madison, James


Gentlemen,
Poughkeepsie 4th. August 1802.
We have observed by the public prints, that the President of the United States, has pursuant to a late Act of Congress, appointed three setts of Commissioners of Bankruptcy for this State; two in the City of New York and one in the City of Albany.
The distance between these two Cities is one hundred and sixty miles—and in the intermediate Country, on both sides of the river Hudson, are a number of flourishing Towns and Villages, particularly in the County of Dutchess. Poughkeepsie, the shire Town of Dutchess, is situated on the east bank of the Hudson, midway between the two Cities mentioned above; it is rapidly increasing in commerce & population and forms a convenient centre for transacting the business of the neighbouring Villages. Induced by these circumstances, we beg leave to offer through you an opinion to the President, that the appointment of a sett of Commissioners at this place would be an accommodation to the Citizens of the Middle parts of the state—and we take the liberty, in the event of the Presidents deeming it expedient to appoint a sett of Commissioners here, to name the following Gentlemen as suitable characters for the purpose—vizt. Col. Aaron Stockholm, who resides in the vicinity of our Village (formerly a Merchant and now one of our most respectable Farmers) And Samuel Hawkins & James Tallmadge Junr. Esquires Attornies at law of this place. All these Gentlemen are of a reputable standing in the Community, and in our Judgment highly trustworthy, and fully competent to discharge the duties which will be required of them under this appointment. And we do not hesitate to vouch for the soundness of their morals and republican principles. We have the honor to be with much respect Your most Obedt. and hume. Servants
Smith Thompson
Brockholst Livingston
Edw Livingston
Note—The two latter Gentlemen have been heretofore recommended to the president for the appointments expressed.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Stockholm”). Addressed to JM and Albert Gallatin. Docketed by Jefferson and Gallatin.



   
   For the names of the nine commissioners, see JM to James Fairlie, 19 June 1802. The announcement of the New York appointments was first made in the National Intelligencer, 18 June 1802.



   
   This request was indicative of the pressure on the Jefferson administration to appoint commissioners of bankruptcy in small towns and rural areas. Both JM and Jefferson understood the problem, but they wished to avoid the proliferation of government appointments. They considered the need for a general regulation but postponed action until the fall (Jefferson to JM, 16 Aug. and 6 Sept. 1802, and JM to Jefferson, 3 Sept. 1802).


